 DONALD CARROLL METALS, INC.Donald Carroll Metals, Inc.andWarehouse and MailOrder Employees Union,Local No.743, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 13-RC-12127August 27, 1970DECISION AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND JENKINSPursuant to a stipulation for certification uponconsent election, executed onMarch 30, 1970, anelection by secret ballot was conducted on April24, 1970, under the direction and supervision of theRegionalDirector for Region 13 of the NationalLabor Relations Board among employees in the stipu-lated unit described below. After the election, theparties were furnished a tally of ballots showing thatof approximately 25 eligible voters, 21 cast validballots of which 11 were for the Petitioner, 10 wereagainst. Two voters cast challenged ballots. The chal-lenged ballots are sufficient in number to affect theresults of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on May 26, 1970,issued and duly served upon the parties his reporton challenges, in which he recommended that thechallenges to the ballots of Ralph Hayes and JohnWalkos be sustained, and that the Petitioner be certif-ied as the collective-bargaining representative of theEmployer's employees in the stipulated unit. There-after, the Employer filed timely exceptions to theRegional Director's Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.Upon the entire record in this case, the Boardfinds:1'.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4094.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:Allwarehouse,production andmaintenanceemployees of the Employer at its Bensenville,Illinois,plant,but excluding office clericalemployees, professional employees, guards andsupervisors as defined in the Act.5.The Board has considered the Regional Director'sReport, the Employer's exceptions, and the entirerecord in this case, and makes the following findings.The Employer excepts to the Regional Director'sconclusion that truckdrivers Ralph Hayes and JohnWalkos do not have a sufficient community of interestwith production employees to warrant their inclusionin the agreed-upon unit. For the reasons set forthbelow, we find merit in the Employer's exceptions,and hold that employees Hayes and Walkos wereeligible to vote in the election held herein.'The parties failed to specify the inclusion of truck-drivers in the stipulated unit. However, we deemmanifest the intent of the parties to include truckdri-vers, if otherwise appropriate, in view of the broadlanguage used by them in defining the unit, i.e.,"allwarehouse, production and maintenance employ-ees" (Emphasis supplied), and the fact that truckdri-vers were not specifically excluded, as were others,from the stipulated unit. Moreover, where the partiesto a Board proceeding use a term of art as "productionand maintenance employees," we would, in the absenceof evidence of a contrary intent, conclude that itwas their intent to use the words as the Board would;hence the Board's normal considerations relating toinclusion or exclusion of truckdrivers become relevant.On the facts of this case it is clear that the Boardwould normally find that the truckdrivers areappropriately part of the production and maintenanceunit.The Employer is engaged in the production ofzinc and aluminum ingots derived, in substantial part,from the reprocessing of scrap metals which are melteddown in the Employer's furnaces. Scrap metals areobtained from sources within a several-hundred-mileradius of Chicago, Illinois, and are transported tothe Employer's plant, by its two tractor-trailers orby those of other firms, where they are unloadedand weighed by the Employer's employees. Ingotsproduced by the Employer are weighed, loaded ontotrailers, and delivered to customers in the same man-ner.'As there are no substantial questions of fact raised by the Employer'srequest for a hearing, said request is hereby denied185 NLRB No. 67 410DECISIONSOF NATIONALLABOR RELATIONS BOARDHayes and Walkos,the only truckdrivers employedby Carroll Metals, spend approximately 60-65 percentof their working hours on the road picking up rawmaterials and delivering finished ingots to customers.The remainder of their time is spent at the plant,where, along with the production employees, theyscale,load and unload the trailers. Eighty percentof their plant time is spent in such work and theremainder is spent in the maintenance of their vehicles.Thus, more than 25 percent of the truckdrivers' hoursare spent performing the same type of productionwork as is performed by other employees.The drivers have the same supervisor as the produc-tion employees and both groups receive the samefnnge benefits(including vacation benefits,holidaypay, life insurance, hospitalization and medical insur-ance,and profitsharingbenefits).Although the drivers'pay rate is higher than that of the other employeeshere involved,both groups are paid on an hourlybasis and undergo the same periodic wage reviews.The truckdrivers work irregular hours while theproduction employees work in set 8-hour shifts. How-ever,on the 1 to 2 days per week when the driversdo not go out at all, they adhere to the scheduleof the first-shift production workers.In view of the above,we find contrary to theRegional Director, that at all times material hereto,Ralph Hayes and John Walkos did share sufficientinterests with production employees to warrant inclu-sion in the unit and,accordingly,that they wereeligible to vote in the election held herein.Therefore,we shall direct that the Regional Director open andcount the challenged ballots of Ralph Hayes andJohnWalkos,and prepare and cause to be servedupon the parties a revised tally of ballots, and issuethe appropriate certification.DIRECTIONIt is hereby directed that the Regional Directorfor Region 13 shall,pursuant to the Rules and Regula-tions of the Board,within 10 days from the dateof this Decision,open and count the ballots of RalphHayes and John Walkos and prepare and cause tobe served upon the parties a revised tally of ballots,including therein the count of the above-mentionedballots, and issue the appropriate certification.